Mr. Marvin Jarrett, Chairman Phillips County Election Commission P.O. Box 2591 West Helena, AR 72390
Dear Mr. Jarrett:
This is in response to your request for an opinion on whether the county judge has sole responsibility in hiring an election coordinator.
I have previously opined with regard to those persons who are not employed as election judges, clerks, or sheriffs pursuant to A.C.A. §7-4-107 (Repl. 1993), including an election coordinator, that such persons are employees of the county, subject to hiring and firing by the county judge. Op. Att'y Gen. 95-216, citing Ops. Att'y Gen. 93-176 and 91-204. As stated in Opinions 93-176 and 91-204, the Arkansas Constitution and the Arkansas Code clearly vest the county judge with the responsibility and the authority to hire county employees. As noted in Opinion 91-204, the exception in Section 3 of Amendment 55 to the Arkansas Constitution with respect to "those persons employed by other elected officials of the county" is not applicable because members of a county board of election commissioners are not "elected officials" of the county. Op. Att'y Gen. 91-204 at 2, n. 1.
It is therefore my opinion that the answer to your question is "yes." The county judge has sole responsibility in hiring an election coordinator.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh